PER CURIAM.
Motions to dismiss and to strike, testing the sufficiency of the amended complaint charging extreme cruelty and adultery as grounds for divorce, were denied by the •chancellor. The appeal is from that order. Neither the amended complaint nor the parts of it under attack are made a part of the appeal record. Hence, this court is not in a position to determine whether the pleading under attack is vulnerable.
The order is affirmed.
Affirmed.
KANNER, C. J., and ALLEN and SHANNON, JJ„ concur.